Per Curiam.
Under the statute cited by the counsel for the defendant, in a case not coming within the exceptions, the plaintiff appeals from a verdict in his favor at the peril of losing his own costs and paying costs to the defendant, unless he recover in this Court over one hundred dollars. In the case before us, the appeal vacated the judgment of the Court of Common Pleas entirely, and the verdict in this Court shows how much the defendant was indebted to the plaintiff. As the amount found to be due is more than twenty and less than one hundred dollars, the plaintiff is entitled to full costs in the Court of Common Pleas, and the defendant to costs in this Court.